DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims rejected under 35 USC 103:
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that “If providing keys to access services in Eichhorn is the same as sending an action request message from a first device to a second device as recited in claim 1, then Client A in Eichhorn necessarily ‘knows’ what services “it wants to invoke” And the keys are used by device A to grant access to the requested services… Eichhorn is inapposite at best because it does not teach that the sendKeys (k . . . .) message does not contain the keys used by device a to grant access to services being requested by Client A.” Applicant then states “Eichhorn teaches the opposite — that Client A makes known what services it wants to invoke by providing the kevs that correspond to the services it wants to invoke in the sendKevs (k ....) message.” In response to Applicant's arguments that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., whether or not the requesting device knows which services it is requesting) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claims recite that “the action request message does not include information that identifies the second device.” It is considered that services may be requested without identifying the device performing said services within the request. The Eichhorn reference has been relied upon in such a manner, wherein (e.g., page 665: B. Discovery Proxy) its client signs on to access services but is blind to the devices which provide 
Applicant further argues that “the providing of keys in the sendKeys (k... .) message is not the first communication as show in the ladder diagram of FIG. 3 in Eichhorn. The first message sent in FIG. 3 of Eichhorn is a ‘Hello’ message… In contrast, in Eichhorn at least three messages are sent before services are provided from Device A to client A.” In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., messages before or after the action request message) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claims do not recite the action request message as being the first or the only message sent, nor do they specifically preclude an initial message exchange.  Where Applicant argues that “because the first message received by the DP in Eichhorn is a Hello message and Eichhorn does not teach that the Hello message is forwarded to Device A, and because the sendKeys(k . . ..) message in Eichhorn is not initiated by Client A, Eichhorn does not teach an action request message [as claimed],” it is again noted that the claims do not require a specific lack of an initial exchange. As such, the sendKeys message is considered to be analogous to that of the claimed action request message. 
Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Brochu reference has been relied upon for sending a request as per at least [0032], [0045], [0049], [0118], and [0162]. Since the request of Brochu may include identifying information of the requestor, it is considered that this may include its authentication keys “k…”


As well, in arguing against the rejection of claim 2 (pages 11-12 of the arguments), Applicant states that neither of the combination “teach the limitation “wherein the action request message does not include information that identifies the second device” and therefore necessarily do not teach that information that is not included in the action request message is an address of the controller to be controlled.” In response, it is noted that the claims recite a valid user equipment database which is searched for private destination information corresponding to a second device, and that the destination information corresponding to the second device includes a network address uniquely corresponding to the second device. As such, refer to at least FIG. 9, [0088], [0102], [0149]-[0150], and [0163] of Brochu with respect to accessing mapping information for translating the request to one bound for the controller on the private network, the mapping information including address information. 

Applicant further argues against the rejection of claim 7 by stating that “everything Applicant has found in Brochu, including portions cited in the office action, point to network-enabled controlled 24 necessarily being in a state where it is capable of receiving data messages from device 1200. For example, FIG. 9, which has been cited by the current office action and previous office action, shows a table that shows certain controllers not active. A user device 1200 cannot communicate with a network-enabled controller that is not active.” In response, it is noted that at least [0104] of Brochu comprises commands to activate and/or initiate the controllers. It is also noted that a data-idle state may be interpreted as the state where the controller is not transmitting data to the client, while a data-connected state may be interpreted as the state where the controller is connected with the client and transmitting data.

Concerning claims 5-6 and 12-13, Applicant argues that “it is the second device that uses the encryption key corresponding to the first device to grant access to consumer-centric wireless communication services but not to manufacturer-centric wireless communication services. Also, the second device in claim 5 (by virtue of dependency from, and inclusion of limitations from, claim 1) does not identify the first device — that function is performed by a device that performs the lookup in the Valid User equipment database.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Eichhorn reference is relied upon for, e.g., Device A using keys “k…” for providing its services to Client A. Meanwhile, the Guba reference is relied upon for keys having different access controls concerning owners, children, manufacturers, and so forth. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11,14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brochu (US 2013/0166965 A1) in view of “A SOA-based Middleware Concept for In-vehicle Service Discovery and Device Integration,” hereinafter “Eichhorn”.

Regarding claim 1, Brochu discloses: A method, comprising: 
receiving from a first device an action request message generated by the first device, wherein the action request message includes unique identifying information associated with the first device; 
Refer to at least the personal computing device 1200 and remote control client 250 in FIG. 2 of Brochu as a form of claimed first device; network enabled controllers as a form of claimed second device. 
Refer to at least [0032], [0045], [0049], [0118], and [0162] of Brochu with respect to the remote control client sending a request associated with a controller on the private network. The request includes information identifying the remote control client.
searching a valid user equipment database for information in a record corresponding to the identifying information associated with the first device, wherein the information in the record corresponding to the unique identifying information associated with the first device includes private destination information corresponding to a second device, wherein the second device is managed by a private communication network; and 
Refer to at least FIG. 9, [0088], [0102], [0149]-[0150], and [0163] of Brochu with respect to accessing mapping information for translating the request to one bound for the controller on the private network. 
forwarding the action request message according to the destination information corresponding to the second device.
Refer to at least [0170] of Brochu with respect to directing the request to the controller.
Brochu does not specify: and wherein the action request message does not include information that identifies the second device. However, Brochu in view of Eichhorn discloses: and wherein the action request message does not include information that identifies the second device.
Refer to at least Fig. 3 on page 665 of Eichhorn with respect to client A providing keys for respective services without addressing or identifying the services in its request. The client wants to get information on all the services it can use and is allowed to use.
The teachings of Brochu mention use of any suitable encryption key and controllers generally (refer to at least [0132] and [0194] of Brochu), while the teachings of Eichhorn concern vehicular controllers and access control. Further, Eichhorn comprises an IPv4 addressing scheme (i.e., the first paragraph on page 664).
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to combine the teachings of Brochu and Eichhorn to apply to implement a gateway for UE access to vehicular systems and key-based access control for at least the purpose of allowing for secure remote access and manipulation of services in a secure manner (i.e., via a secure gateway and its associated private network). Further, it is noted that the substitution of one known element for another (i.e., the type of services associated with the controller) would have yielded predictable results to one of ordinary skill in the art at the time (remote access control for a vehicular network rather than a home network).

The method of claim 1 wherein the destination information corresponding to the second device includes a network address uniquely corresponding to the second device.
Refer to at least [0049] and [0118] of Brochu with respect to identifiers associated with the controller. 

Regarding claim 3, Brochu-Eichhorn discloses: The method of claim 1 wherein the unique identifying information associated with the first device includes security credentials.
Refer to at least [0020] and [0118] of Brochu with respect to information identifying the personal computing device / remote control client.

Regarding claim 4, Brochu-Eichhorn discloses: The method of claim 3 wherein the security credentials include an encryption key.
Refer to at least Fig. 3 of Eichhorn with respect to keys which are provided. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 7, Brochu-Eichhorn discloses: The method of claim 1 wherein the action request message includes information to cause the second device to transition from a data-idle state to a data-connected state.
Refer to at least [0034], [0085], [0079], and [0104] of Brochu with respect to exemplary commands issuable to the controller.

Regarding claim 8, Brochu-Eichhorn discloses: The method of claim 3 further comprising using the security credentials of the first device to implement a secure data session from the first device.
Refer to at least [0132] of Brochu with respect to encrypting messages between the remote control client and the controller.

Regarding independent claim 9, it is substantially similar to independent claim 1 above, but further concerns multiple messages for multiple controllers. As such, claim 9 is rejected for substantially the same reasons as claim 1 (i.e., the citations, and further in view of at least FIG. 9, the abstract, and [0145] of Brochu with respect to plural remote control clients and controllers).

Regarding claims 10-11, they are substantially similar to claims 2-3 above, and are therefore likewise rejected.

Regarding independent claim 14, it is substantially similar to elements of independent claims 1 and 9 above, and is therefore rejected for substantially the same reasons (i.e., the citations).

Regarding claims 15-17 and 20, they are substantially similar to claims 2-4 and 7, and are therefore likewise rejected.

Claims 5-6, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brochu-Eichhorn as applied to claims 1-4, 7-11,14-17, and 20 above, and further in view of Guba (US 20040135670 A1).

Regarding claim 5, Brochu-Eichhorn disclose: The method of claim 4 wherein the encryption key is a first encryption key that corresponds to [services].
Refer to at least section IV.A and Fig. 3 of Eichhorn with respect to a client and their respecting key or keys. 
 to user-centric wireless communication services of a vehicle; and wherein the second device uses the first encryption key to provide access to the user-centric wireless communication services and wherein the first encryption key cannot be used to provide access to manufacturer-centric wireless communication services from the second device. However, Brochu-Eichhorn in view of Guba discloses: [the first encryption key corresponding] to user-centric wireless communication services of a vehicle; and wherein the second device uses the first encryption key to provide access to the user-centric wireless communication services and wherein the first encryption key cannot be used to provide access to manufacturer-centric wireless communication services from the second device.
Refer to at least [0025] of Guba with respect to different access rights and associated vehicle keys, including a manufacturer key and different user keys. 
The teachings of Brochu-Eichhorn concern various vehicle services associated with different access control privileges (i.e., sections I and IV of Eichhorn). Accordingly, they are considered to be combinable with the teachings of Guba which concern having different user and manufacturer keys for access control. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Brochu-Eichhorn to further include support for manufacturer key and additional user key permissions for at least the reasons suggested in IV of Eichhorn (i.e., that there need to be services which are not accessible to everyone for safety reasons). Further, the substitution of one known element for another (i.e., additional keys and permissions) would have yielded predictable results (Eichhorn already has support for multiple keys as per at least Fig. 3) to one of ordinary skill in the art at the time.



Regarding claims 12-13, they are substantially similar to claims 5-6 above, and are therefore likewise rejected.

Regarding claims 18-19, they are substantially similar to claims 5-6 above, and are therefore likewise rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432